Exhibit 10.01

 

SAMPLE OPTION AGREEMENT

 

Heidrick & Struggles International, Inc.

Stock Option Program

 

Date of Option Grant:   

                 , 200    

Option Price per Share:   

$             

Option Termination Date:   

                 , 200    

No. of Shares:   

YYYY

Vesting Schedule:

    

 

Vesting Date

--------------------------------------------------------------------------------

 

Shares Vesting

--------------------------------------------------------------------------------

                 , 200       XXXX                  , 200       XXXX             
    , 200       XXXX

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Heidrick & Struggles International, Inc. (the “Company”), pursuant to the 1998
Heidrick & Struggles GlobalShare Program I, as amended (the “Program”), hereby
grants to

 

John Q. Sample (the “Participant”)

 

an option (the “Option”) to purchase the number specified above of shares of the
Company’s common stock, par value $.01 (the “Shares”), at the Option Price per
Share specified above. This Option is granted pursuant to the Program and is
governed by the terms and conditions of the Program. All defined terms used
herein, unless specifically defined in this Non-Qualified Stock Option Agreement
(the “Agreement”), have the meanings assigned to them in the Program. The
Participant agrees to be bound by all terms and conditions of the Agreement and
the Program, as amended from time to time.

 

To be effective, the Agreement must be signed by the Participant and returned to
Steve Dickinson at the Chicago Corporate Office. Agreements that are not signed
and returned are considered null and void.

 

1. EXERCISE PERIOD

 

(1) Subject to subsection (2) below and Paragraphs 5 and 8 hereof, the
Participant may exercise the Option with respect to (a) 33.33% of the number of
Shares specified above on or after the first anniversary of the Date of Option
Grant specified above and (b) an additional 33.33% of the number of Shares
specified above on or after each of the next two anniversaries of the Date of
Option Grant; provided, however, that the Option shall terminate at the close of
business on the Option Termination Date specified above. The Option may be
exercised in whole or in part, but only with respect to full Shares, and shall
be void and of no effect after the Option Termination Date, unless earlier
canceled pursuant to Paragraph 5 hereof.

 

1



--------------------------------------------------------------------------------

SAMPLE OPTION AGREEMENT

 

(2) In the event of a Change in Control, the Option, to the extent not
previously exercisable and vested, shall become fully exercisable and vested as
of the time of the Change in Control. Notwithstanding anything herein to the
contrary, the Committee in its sole discretion and without liability to any
Person may take such actions, if any, as it deems necessary or desirable with
respect to the Option (including, without limitation, (x) the payment of a cash
amount in exchange for the cancellation of the Option and/or (y) the requiring
of the issuance of a substitute Option that will substantially preserve the
value, rights and benefits of the Option granted hereunder) as of the time of
the Change in Control. Any such determination by the Committee shall be final
and binding upon the Company and the Participant.

 

For purposes of the Agreement, Change in Control shall mean the occurrence of
any of the following events:

 

  (i) any Person (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities;

 

  (ii) during any period of 24 months (not including any period prior to June
30, 2002), individuals who, at the beginning of such period, constitute the
Board, and any new director (other than (A) a director nominated by a Person who
has entered into an agreement with the Company to effect a transaction described
in subsection (2)(i), (iii) or (iv) hereof, (B) a director nominated or proposed
by any Person who has publicly announced or advised the Company of an intention
to take or to consider taking actions (including, but not limited to, an actual
or threatened proxy contest) which, if consummated, would constitute a Change in
Control, or (C) a director nominated by any Person who is the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
the combined voting power of the Company’s securities) whose election by the
Board or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

  (iii) the consummation of any transaction or series of transactions under
which the Company is merged or consolidated with any other company (other than a
merger or consolidation (A) which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent

 

2



--------------------------------------------------------------------------------

SAMPLE OPTION AGREEMENT

 

(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent corporation) more than 66-2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity or its parent corporation outstanding immediately after such merger or
consolidation and (B) after which no Person holds 30% or more of the combined
voting power of the then-outstanding securities of the Company or such surviving
entity or its parent corporation);

 

  (iv) the consummation of a plan of complete liquidation of the Company or of a
sale or disposition by the Company of all or substantially all of the Company’s
assets; or

 

  (v) any other event occurs which the Board determines, in its discretion, to
be a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not occur with respect
to the Participant by reason of any event which would otherwise constitute a
Change in Control if, immediately after the occurrence of such event, (x) the
Company ceases to be subject to the requirement to file reports pursuant to
Section 13 or Section 15(d) of the Act and no more than 50% of the then
outstanding shares of common stock of the Company or any acquiror or successor
to substantially all of the business of the Company is owned, directly or
indirectly, by any entity subject to such requirements and (y) individuals
(which may or may not include the Participant) who were executive officers of
the Company immediately prior to the occurrence of such event, own, directly or
indirectly, on a fully diluted basis, (1) 25% or more of the then outstanding
shares of common stock of the Company or any acquiror or successor to
substantially all of the business of the Company or (2) 25% or more of the
combined voting power of the then outstanding voting securities of the Company
or any acquiror or successor to substantially all of the business of the Company
entitled to vote generally in the election of directors.

 

2. HOW TO EXERCISE THE OPTION

 

The Option may be exercised either by (i) delivery, via first class mail or
telecopy, of a Notice of Option Exercise and related forms to the custodian
appointed by the Committee from time to time (the “Custodian”) at the address
prescribed on the Notice of Option Exercise stating the number of Shares with
respect to which the Option is being exercised and accompanied by (a) payment,
by check, bank draft, money order or wire transfer made payable to the order of
the Company, of an amount equal to the Option Price multiplied by the number of
Shares being purchased pursuant to the Option (the “Total Exercise Cost”), (b)
an Authorization for Exercise of Stock Options “Cashless” Exercise Form with
irrevocable instructions to the Custodian to deliver promptly to the Company an
amount equal to the Total Exercise Cost, subject to such limitations as the
Committee may adopt from time to time, or (c) any combination of the above
methods of payment; or (ii) via the Custodians electronic response system or
website, if any (“ERS”).

 

3



--------------------------------------------------------------------------------

SAMPLE OPTION AGREEMENT

 

3. WITHHOLDING TAXES

 

At the time of exercise, the Participant may be required to pay to the Company,
via the Custodian, or make other arrangements for payment of (including the
withholding of Shares which would otherwise be delivered upon exercise), the
amount that the Company deems necessary to satisfy its obligation, if any, to
withhold federal, state or local income or other taxes incurred by reason of the
exercise, including taxes incurred in non-US jurisdictions by Participants or
non-US Participants. The Participant hereby grants to the Company the right to
direct the Custodian to deliver Shares (or the proceeds thereof) to the Company
to enable it to meet any such withholding obligation it determines to exist.

 

4. DELIVERY OF STOCK TO THE PARTICIPANT AFTER THE EXERCISE

 

As soon as practicable after (i) receipt of (x) the Notice of Option Exercise
and payment of the Total Exercise Cost or (y) confirmation of any transaction
received through the ERS and (ii) payment of any required withholding taxes, the
Custodian shall, without transfer or issue tax or other incidental expense to
the Participant, deliver to the Participant by first-class insured mail
addressed to the Participant at the address shown on the applicable Notice of
Option Exercise or the last address of record on file with the Custodian, or
direct deposit, if applicable, (a) a statement from the Custodian referencing
the number of Shares held in the Participant’s name in book entry account, or
(b) at the Participant’s request, certificate(s) for the number of Shares as to
which the Option has been exercised, and/or (c) the proceeds of the sale of
Shares in excess of the Total Exercise Cost for a cash/cashless exercise.

 

5. TERMINATION OF EMPLOYMENT PRIOR TO END OF EXERCISE PERIOD

 

(1) Termination by Reason of Death or Disability. In the event that the
Participant ceases to be employed by the Company by reason of death or
Disability, all outstanding options (vested and non-vested) shall become 100%
exercisable and the Participant (or his or her estate, as the case may be) shall
be entitled to exercise the Option for a period of 180 days thereafter, but in
no event beyond the Option Termination Date.

 

(2) Termination for any Reason other than Death, Disability or Cause. If the
Participant ceases to be employed by the Company, its Subsidiaries and/or its
Affiliates for any reason other than death, Disability or Cause, the Option
shall terminate immediately to the extent the Option is not yet exercisable
pursuant to Paragraph 1 hereof. Subject to Paragraph 8, to the extent the Option
is exercisable pursuant to Paragraph 1 hereof but has not been previously
exercised, the Participant shall be entitled to exercise the Option for a period
of sixty (60) days after such termination of employment, but in no event beyond
the Option Termination Date.

 

(3) Termination for Cause. If the Participant ceases to be employed by the
Company, its Subsidiaries and/or its Affiliates by reason of termination for
Cause, the option shall be cancelled to the extent not previously exercised and
all rights here under and under the Program shall terminate on the date of
termination of employment.

 

4



--------------------------------------------------------------------------------

SAMPLE OPTION AGREEMENT

 

6. LEAVE OF ABSENCE PRIOR TO END OF EXERCISE PERIOD

 

(1) Leave of Absence Due to Disability. In the event a Participant is on an
approved disability leave in accordance with the applicable practices of the
Company, its Subsidiaries and/or Affiliates, all unvested options will continue
to vest in accordance with the Vesting Schedule and may be fully or partially
exercised pursuant to Paragraph 1 hereof.

 

(2) Approved Leave of Absence. In the event a Participant takes a leave of
absence approved by the Company, its Subsidiaries and/or Affiliates, all
unvested options will continue to vest in accordance with the Vesting Schedule
and may be fully or partially exercised pursuant to Paragraph 1 hereof.

 

7. OPTION CANNOT BE ASSIGNED

 

The Option shall, during the Participant’s lifetime, be exercisable only by the
Participant, and neither it nor any right hereunder or under the Program shall
be transferable otherwise than by will or the laws of descent and distribution,
or be subject to attachment, execution or other similar process; provided,
however, that to the extent permitted by applicable law, the Participant may
designate a beneficiary pursuant to procedures which may be established by the
Committee. In the event of any attempt by the Participant to alienate, assign,
pledge, hypothecate or otherwise dispose of the Option or of any right hereunder
or under the Program, except as provided for in the Program, or in the event of
any levy or any attachment, execution or similar process upon the rights or
interest conferred by the Option, the Company may terminate the Option by notice
to the Participant and the Option shall thereupon be canceled. Any person or
persons to whom the Participant’s rights under the Option have passed by will or
by the applicable laws of descent and distribution shall be subject to all the
terms and conditions of the Program and the Agreement applicable to the
Participant.

 

8. GENERAL RULES

 

Neither the grant nor the exercise of the Option shall confer on the Participant
any right to be retained in the employ of the Company, its Subsidiaries and/or
Affiliates, or to receive subsequent stock options or other Awards under the
Program. The right of the Company or one of any of its Subsidiaries and/or
Affiliates to terminate at will (whether by dismissal, discharge or otherwise)
the Participant’s employment at any time is specifically reserved.

 

Neither the Participant nor any person entitled to exercise the Participant’s
rights in the event of his or her death shall have any of the rights of a
stockholder with respect to the Shares subject to the Option, except to the
extent that, and until, Shares have been issued upon exercise of the Option.

 

It is the desire of the parties that all provisions of the Agreement
(particularly including Paragraph 5 hereof) be enforced to the fullest extent
permissible under the laws and public policies in each jurisdiction in which
enforcement might be sought, and therefore, wherever possible, each provision of
the Agreement shall be interpreted in such manner as to be effective and valid
under applicable law. If any provision of the Agreement shall be definitively
determined by a court of competent jurisdiction, or other agency or tribunal
with proper adjudicatory authority, to be prohibited by or invalid under
applicable law, the entire Agreement shall be void ab initio and the grant of
the Option hereunder shall be revoked so that any Option not previously
exercised (whether vested or unvested) shall terminate immediately, unless the
Company affirmatively elects in writing to have the remainder of the Agreement
remain in force and the Option remain exercisable.

 

5



--------------------------------------------------------------------------------

SAMPLE OPTION AGREEMENT

 

The parties agree that the Agreement shall be governed by and interpreted and
construed in accordance with the laws of the United States and, in particular,
those of the State of Illinois without regard to its conflict of law principles,
as Illinois is the situs of the principal corporate office of the Company.
Furthermore, unless the Company affirmatively elects in writing to allow the
proceeding to be brought (or itself brings) such a proceeding in a different
venue, the parties agree that any suit, action or proceeding with respect to the
Agreement shall be brought in the state courts in Chicago, Illinois or in the
U.S. District Court for the Northern District. The parties hereby accept the
exclusive jurisdiction of those courts for the purpose of any such suit, action
or proceeding. Venue for any such action, in addition to any other venue
required or otherwise mandated by statute, will be in Chicago, Illinois. Each
party further agrees to waive any applicable right to a jury trial, and
expressly elects to have the matter heard as a bench trial.

 

All terms and conditions of the Program are incorporated herein and made part
hereof as if stated herein. If there is any conflict between the terms and
conditions of the Program and the Agreement, the terms and conditions of the
Program, as interpreted by the Committee, shall govern.

 

HEIDRICK & STRUGGLES INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

  Fritz Freidinger

Title:

  Chief Legal Officer

 

I hereby acknowledge receipt of this Non-Qualified Stock Option Agreement and a
copy of the Program, and agree to be bound by the rules and procedures
pertaining thereto (including without limitation Paragraph 8 hereof).

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Date

 

6